Court of Appeals
                                           Third District of Texas
                                           P.O. BOX 12547, AUSTIN. TEXAS 78711-2547
                                                  www.txcourte.gov/3rdcoa.aspx
                                                         (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD. JUSTICE
CINDY OLSON HOURLAND, JUSTICE
                                          MarcJr5;2015


The Honorable Velva L. Price
Criminal District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number      03-12-00041-CR
         Trial Court Case Number:     D-l -DC-10-301246

Style:    Teresa Perez
          v. The State of Texas



Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Supplemental Clerk's Record with State's Exhibits 3 & 4 (DVDs).




                                                     Very truly yours,

                                                       frnc
                                                    Jeffrey D. Kyle, Clerk




 Filed In The District Court
     of Travis County,.Texas
on                J2u£Z2s*i
at                   /        /   M
Velva L. Price, District Clerk